 1   DEVIN DERHAM-BURK #104353
     CHAPTER 13 STANDING TRUSTEE
 2   P O Box 50013
     San Jose, CA 95150-0013
 3
     Telephone: (408) 354-4413
 4   Facsimile: (408) 354-5513
 5   Trustee for Debtor
 6
 7
 8                            UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF CALIFORNIA - DIVISION 5
 9
10   In re:                                      )
                                                 )
11   Rustin Fossum                               )   Chapter 13
                                                 )   Case No. 19-51031 SLJ
12                                               )
                                                 )   TRUSTEE’S OBJECTION TO DEBTOR’S
13                                               )   AMENDED MOTION TO MODIFY CHAPTER
                                                 )   13 PLAN AND REQUEST FOR HEARING
14                                               )   with CERTIFICATE OF SERVICE
                                                 )
15                                               )
                                                 )
16                                               )
                                                 )
17                        Debtor                 )
18
19   Devin Derham-Burk, Trustee in the above matter, hereby requests a hearing be brought before
20   the above entitled Court to determine whether or not the debtor should be allowed to modify the
21   Chapter 13 plan as requested. The Trustee objects to the debtor’s Amended Motion to Modify
22   Chapter 13 Plan filed on March 9, 2021 for the following reason:
23              − The Trustee cannot determine whether the proposed modified plan is feasible
24                   pursuant to 11 U.S.C. §1325(a)(6) and/or whether it meets the term requirements

25                   in 11 U.S.C. §1322(d) because the current monthly plan payment in Section 2.01

26                   is not enough to cover payments toward any additional attorney’s fees if any

27                   additional fees are requested by Debtor’s counsel for any post-confirmation work

28                   //
                     //



                                                           Objection to Modification – Request for Hearing 19-51031 SLJ–
     Case: 19-51031        Doc# 49    Filed: 03/26/21     Entered: 03/26/21 11:02:20                  Page 1 of 3
                                                      1
 1                and the monthly dividends to secured creditors. The Trustee requests that the
 2                monthly plan payment amount, the monthly payment for administrative fees in
 3                Section 3.06, and/or the monthly dividends for secured creditors be adjusted so
 4                that the Trustee can properly disburse, on a monthly basis, the payment amounts
 5                for expected administrative claims and secured claims.
 6
 7   Dated: March 26, 2021                             /S/ Devin Derham-Burk
 8                                                     ____________________________________
                                                       Chapter 13 Trustee
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                        Objection to Modification – Request for Hearing 19-51031 SLJ–
     Case: 19-51031    Doc# 49     Filed: 03/26/21     Entered: 03/26/21 11:02:20                  Page 2 of 3
                                                   2
 1                             CERTIFICATE OF SERVICE BY MAIL
 2
 3          I declare that I am over the age of 18 years, not a party to the within cause; my business
 4   address is 105 Cooper Court, Los Gatos, California 95032. I served a copy of the within Objection
 5   to Debtor’s Motion to Modify Chapter 13 Plan by placing same in an envelope in the U.S. Mail at
 6   Los Gatos, California on March 26, 2021.
 7          Said envelopes were addressed as follows:
 8
 9              Rustin Fossum                             Moran Law Group Inc
              1521 Willowgate Dr                         643 Blair Island Rd #403
10            San Jose, CA 95118                         Redwood City, CA 94063
11
12
13
14
15                                                       /S/ Filipa Gomes
                                                         ____________________________________
16                                                       Office of Devin Derham-Burk, Trustee
17
18
19
20
21
22
23
24
25
26
27
28




                                                          Objection to Modification – Request for Hearing 19-51031 SLJ–
     Case: 19-51031      Doc# 49     Filed: 03/26/21     Entered: 03/26/21 11:02:20                  Page 3 of 3
                                                     3
